Title: To Alexander Hamilton from Tench Coxe, 3 January 1793
From: Coxe, Tench
To: Hamilton, Alexander



Treasury DepartmentRevenue Office, January 3d. 1793.
Sir,

In compliance with the direction in your letter of the 2d. instant, I have the honor to inform you that the following persons are employed in this office.


William Barton, principal
Clerk
at
800 
Dollars ⅌ Annm.


John Mease
Clerk
at
400.


Peter Footman
do. 
at
400


Ezekiel Forman
do.
at
400


Michael Gitts, Messenger & Office keeper
 200



Dollars.
2200


The Establishment of this Office having been made at a stage of the last session, when there was not time to place the Clerks upon as good a footing as the legislature have been pleased to ordain in regard to the others, I take occasion to observe that at a convenient opportunity I could wish in Justice to the persons employed it may be submitted to Congress.
I have the honor to be with great respect   Sir, your most Obt. Servant

Tench Coxe,Commissr. of the Revenue
The honble.The Secretary of the Treasury.

 